Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Polston 2013/0192645 in view of Hampton et al. 2009/0000054. Polston discloses: A toilet clearing vacuum attachment (30-60 which is an attachment for the wet vacuum system 10 that is used for clearing sewers which broad range of sewers includes a toilet which directly connects or drains into a sewer main and is part of an overall sewer system; wherein the apparatus of Hampton is at least configured to clear a toilet as claimed) apparatus comprising:
a rigid connector (as is the coupling at 36 which attaches to 34 as disclosed in paragraph 17), the connector being cylindrical and configured to attach to an intake of a wet vacuum (34 is circular as shown in the figures wherein the connection is also circular or cylindrical as claimed with system 10 being a wet vacuum as claimed);
a hose coupled to the connector (30), the hose having a cylindrical portion extending from the connector (34 is circular as shown in the figures wherein the connection and the attached hose 30 is also circular or cylindrical as claimed) and a portion extending from the cylindrical portion (as is the portion attached to tip 55); and
an extruded rigid tip (55, 57; the term extruded refers to a process of manufacturing the rigid tip 55, 57 of Polston which is a product by process limitation. See MPEP 2113. Wherein it appears that the 
substantially as claimed but does not disclose a D-shaped toilet portion extending from the cylindrical portion on the hose or a D-shape tip. However, Hampton teaches another vacuum attachment for a vacuum cleaning or clearing system having a D-shaped hose portion 740 (as taught on paragraph 57, line 4) which is attached to a cylindrical portion 220, 732 which is also attached to a cylindrical rigid connector 730 and an alternate embodiment with a D-shape tip 902 as shown in figure 9 and taught in paragraph 61, also note the tip 746 shown in figure 7 also includes a flat side similar to figure 9 wherein the tip 746 in figure 7 is also a D-shape tip for the purpose of allowing for various outlet nozzle and hose configurations and aligning the various parts to match the intended use of the vacuum, i.e. the structure of the object being cleaned or cleared. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the vacuum apparatus of Polston with a D-shaped toilet portion and a D-shape tip as, for example, taught by Hampton in order to allow for various outlet nozzle and hose configurations and aligning the various parts to match the intended use of the vacuum.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Polston 2013/0192645 in view of Hampton et al. 2009/0000054 as applied to claim 1 above and further in view of Sowden et al. 7,000,284. Polston discloses: A toilet clearing vacuum attachment 30-60 which is an attachment for the wet vacuum system 10 including a rigid connector, as is the coupling at 36 which attaches to 34 as disclosed in paragraph 17, a hose 30 coupled to the connector, and a rigid tip 55, 57;
substantially as claimed but does not disclose the hose to have a plurality of ridges and a plurality of collapsible extension portions. However, Sowden teaches another vacuum attachment for a vacuum cleaning or clearing system for sewers with a hose 16 having a corrugated section with a plurality of ridges and a plurality of collapsible extension portions as claimed and as taught on column 3, lines 34-37, for the purpose of enabling greater flexibility and expansion for the hose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the hose of Polston with a plurality of ridges and a plurality of collapsible extension portions as, for example, taught by Sowden in order to enable greater flexibility and expansion for the hose.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mills teaches that it is obvious to make fluid tubes from various shapes including D-shapes in paragraph 61 and that it is obvious to make fluid handling systems from extruded plastic on paragraphs 13-22.  Schaefer, Hughes and Gutierrez teach other vacuum cleaners that clear a plumbing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754